DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of invention I drawn to claims 1-16 and 24-30 in the reply filed on 03/10/2022 is acknowledged.
3.	Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(B) as being drawn to nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hinged cap” as well as the “mechanical or magnetic latch” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a.	paras. [0019] and [0020]; reference numeral 102;
b.	para. [0051]; reference numeral 615.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	FIG. 2: reference numerals 251 and 275.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The disclosure is objected to because of the following informalities: 
a.	para. [0002]; the term “may difficult” should be rewritten as --may be difficult--;
b.	para. [0056]; the term “just” should be rewritten as --just--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-11 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites the limitation “the air-based propulsion assembly” in line 11. There is insufficient antecedent basis for this limitation in the claim.
11.	Claims 9 and 29 each recite the limitation “the lift forces” in line 3. There is insufficient antecedent basis for these limitations in the claims.
12.	Claim 11 recites the limitation “the center of mass” in line 4. There is insufficient antecedent basis for this limitation in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (US 7032860 B1), hereinafter “Kirk”.
15.	Regarding Claim 1, Kirk discloses a robot (Kirk Abstract, c. 2, ln. 39-55; a robot such as an anti-torque thruster system 100 that is automatically activated as summarized in FIGS. 6-7, by definition robot devices require a device to perform automatic, complicated and repetitive tasks, therefore the system as disclosed by Kirk meets the requirement under the broadest most reasonable interpretation of the term robot absent of any structure that depicts a living creature) using hybrid fan-based and fluid-based propulsion during flight and landing (fan-based propulsion achieved by rotors 115/119) and fluid based propulsion achieved by propulsion means 130 as seen in FIG. 1), comprising: 
	a body (113); 
a controller (150/600) supported on the body (113); 
a fluid-based propulsion assembly (c. 5, ln. 28-38; fluid-based propulsion assembly 130) with a tank (140), mounted on the body and coupled to the controller (150), for storing a volume of pressurized fluid (c. 5, ln. 33-38); and 
a fan-based propulsion assembly mounted on the body with one or more fans arranged to apply thrust on the body (fan-based assembly comprising of rotors 115/119 which by definition apply thrust on body 113), 
wherein the controller (150/600), generates a first control signal to cause the fluid-based propulsion assembly to discharge at least a portion of the volume of the pressurized fluid and generates a second control signal to operate at least one of the one or more fans of the air-based propulsion assembly to apply the thrust on the body (controllers 150/600 as summarized in FIGS. 1 and 6-7 being in communication with both propulsion assemblies allows for the controller to perform the function of generating control signals to discharge a volume of the pressurized fluid stored from tank 40 as well as operating one or more fans 115/119 to apply thrust on body 113).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 7032860 B1), in view of Baity et al. (US 20190135424 A1), hereinafter “Baity”.
18.	Regarding Claim 2, Kirk discloses the robot of claim 1. 
	Kirk is silent regarding a variable thrust of the fan-based propulsion assembly.
	Baity discloses a VTOL aircraft (Baity Abstract and FIG. 1) comprising of a fan-based propulsion assembly that is operated such that the thrust is a variable thrust as determined by the controller (paras. [0049] and [0057]; a fan based-propulsion comprising of fans 16 operating via variable thrust and in communication with and controlled by controller 50 as seen in FIGS. 7-8).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirk to use the arrangement of Kirk, as a known arrangement of a variable thrust operated fan-based propulsion assembly for the purpose of optimizing the amount of thrust generated and applied to a robot for positioning or maintaining the robot in a certain position and altitude as deemed necessary.   

19.	Claim(s) 3 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 7032860 B1), in view of Furukawa et al. (US 20210253261 A1), hereinafter “Furukawa”.
20.	Regarding Claim 3, Kirk discloses the robot of claim 1.
	Kirk is silent regarding an onboard distance sensor.
	Furukawa discloses an aircraft (Furukawa Abstract and FIG. 1) comprising an onboard distance sensor on the body (para. [0053]; distance sensor 86 on a body 12 of aircraft 10), wherein the controller processes data collected by the onboard distance sensor to determine height of robot above the landing surface and, in response, to generate the first and second control signals (para. [0050]; controller 80 collects data from sensor 86 to determine a height of aircraft 10 above the ground and subsequently generating signals for controlling an electric propulsion system as seen in FIG. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirk to use the arrangement of Furukawa, as a known distance sensor and body arrangement for the purpose of providing means that would allow a robot to determine its precise position relative to the ground for safety reasons in addition to allowing propulsion systems of the robot to generate sufficient thrust such that robot is capable of remaining in the air and performing its intended function.
21.	Regarding Claim 24, Kirk discloses a robot (Kirk Abstract, c. 2, ln. 39-55; a robot such as an anti-torque thruster system 100 that is automatically activated as summarized in FIGS. 6-7, by definition robot devices require a device to perform automatic, complicated and repetitive tasks, therefore the system as disclosed by Kirk meets the requirement under the broadest most reasonable interpretation of the term robot absent of any structure that depicts a living creature) using hybrid fan-based and fluid-based propulsion during flight and landing (fan-based propulsion achieved by rotors 115/119) and fluid based propulsion achieved by propulsion means 130 as seen in FIG. 1), comprising: 
	a body (113); 
a controller (150/600) supported on the body (113); 
a fluid-based propulsion assembly (c. 5, ln. 28-38; fluid-based propulsion assembly 130) with a tank (140), mounted on the body and coupled to the controller (150), for storing a volume of pressurized fluid (c. 5, ln. 33-38); and 
a fan-based propulsion assembly mounted on the body with one or more fans arranged to apply thrust on the body (fan-based assembly comprising of rotors 115/119 which by definition apply thrust on body 113), 
wherein the controller (150/600) generates a first control signal to cause the fluid-based propulsion assembly to discharge at least a portion of the volume of the pressurized fluid and generates a second control signal to operate at least one of the one or more fans of the air-based propulsion assembly to apply the thrust on the body (controllers 150/600 as summarized in FIGS. 1 and 6-7 being in communication with both propulsion assemblies allows for the controller to perform the function of generating control signals to discharge a volume of the pressurized fluid stored from tank 40 as well as operating one or more fans 115/119 to apply thrust on body 113).
Kirk is silent regarding a distance sensor.
	Furukawa discloses an aircraft (Furukawa Abstract and FIG. 1) comprising an onboard distance sensor on the body (para. [0053]; distance sensor 86 on a body 12 of aircraft 10), wherein the controller processes data collected by the onboard distance sensor to determine height of robot above the landing surface and, in response, to generate the first and second control signals (para. [0050]; controller 80 collects data from sensor 86 to determine a height of aircraft 10 above the ground and subsequently generating signals for controlling an electric propulsion system as seen in FIG. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kirk to use the arrangement of Furukawa, as a known distance sensor and body arrangement for the purpose of providing means that would allow a robot to determine its precise position relative to the ground for safety reasons in addition to allowing propulsion systems of the robot to generate sufficient thrust such that robot is capable of remaining in the air and performing its intended function.



Allowable Subject Matter
Claims 12-16 is allowed.
Claims 4-11, 25-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections.








Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Strayer (US 20170057635 A1), Ishikawa (US 20080169385 A1), Badalassi (US 20200354054 A1), Pfammatter et al. (US 20190375495 A1) and Arata (US 7104499 B1) discloses aircrafts comprising fan-based as well as fluid-based propulsion systems. 
	De Roche (US 20060213710 A1) discloses an aircraft comprising fluid-based propulsion system.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642